NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action for Reissue Application 16/206,836 (“‘836”) for U.S. Patent No. 9,620,012 (“‘012”) in response to Applicant’s Remarks and claim amendments filed April 1, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
	Claims 19-21 and 25 are amended.  Claims 19-28 are pending. 

Reason for Reissue
	The error upon which '836 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed November 30, 2018 (“Reissue Dec”), says, “The patentee claimed less than he had the right to claim in the patent. At least the scope of claim 7 substantially broadens the scope of original patent claim 1. For example, claim 1 recites that the device comprises "a radio unit that transmits a packet signal including the notification output from the output unit" which unduly limits the scope of claim 1. The error is corrected by new claim 7.”
Response to Amendment
	Applicant’s amendments overcome the claim rejections of claims 19 and 20.  However, new rejections for claims 21-28 are discussed below. 

Claim Rejections - 35 USC § 251
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application on November 30, 2018 (“Reissue Dec”) is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  
More specifically, the Reissue Dec refers to canceled claim 7 and therefore, has failed to identify the error by reference to the specific claim(s) and the specific claim language that the error is in.  If new claim(s) is/are presented, its difference from the original claims must be pointed out.  See MPEP 1414 § (II), which says, “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”  
Claims 19-28 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 24, 25 and 28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. 9,037,852 to Pinkus et al. (“Pinkus”).

As per claims 21 and 25, Pinkus discloses a notification device/method for a vehicle having a state indicator for externally displaying a status of the vehicle (Fig. 1), the notification device comprising: 
a processor (Fig. 1); and
a non-transitory memory storing a program which, when executed by the processor, causes the processor to (Fig. 3):

calculate a driving route to a destination (24:60-25:3, “In addition to starting a fare, an autonomous FHV may include an input device that allows a passenger or operator to input a destination.  For example a street address or GPS coordinate could be used.  In some embodiments, the FHV meter may also have a touchscreen display with icons showing common destinations which the passenger may touch to select a destination.  Once the destination is inputted, FHV Meter 100 may issue a "go-to location" command to the control system.  The autonomous FHV may then continue on to selected destination once it registers the passenger's selection.”);
automatically control a speed and a traveling direction of the first vehicle in accordance with the calculated driving route when the vehicle is in an automatic driving mode (25:16-18, “Regulatory agencies may directly control autonomous FHVs through the use of FHV parameters, such as those described above.”  7:56-8:12, “Regulatory agencies may also, in the best interest of passengers, set a maximum speed for FHVs when they have accepted a fare, for example, 65 miles per hour.  Thus, regulatory agencies may pass a general regulation that a FHV must not exceed the maximum speed while a passenger is taking a trip.  FHV parameters may then, in some embodiments, include a maximum speed parameter reflecting the agency determined maximum speed.  The format of maximum speed value FHV parameters may be integers, a string, a data object, XML object or any other format known in the art capable of representing a speed value.  In some embodiments, the FHV parameters may also include an indication if the maximum speed is in miles per hour or kilometers 
acquire information indicating that the first vehicle is in the automatic driving mode (27:11-24, “In one embodiment, FHV Meter 100 may interface with the control system of the autonomous FHV advantageously permitting FHV Meter 100 to command the autonomous FHV to perform the operating conditions described above.  For example, if FHV Meter 100 determines that the FHV is not operating within the scope of the authority granted to it by the regulatory agency, FHV Meter 100 may issue a command to the control system of the autonomous vehicle to return to the home location or dispatch location.  The command may be, for example, a "go-to location" command with data indicating the home or dispatch location.  FHV Meter 100 may also issue a stop command or a shut-down command via the control systems API when the FHV is not operating within the scope of the FHV's authority.”); and


As per claims 24 and 28, Pinkus discloses the notification device/method according to claims 21 and 25, wherein the state indicator is different from a tail lamp and a direction light (9:23-40, “FHV Meter 100 may, in some embodiments, be connected to status indicator 150.  Advantageously, status indicator 150 provides indicia of the availability of FHV 190 to accept fares.  For example, status indicator 150 .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 22, 23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,037,852 to Pinkus et al. (“Pinkus”).

As per claims 22, 23, 26 and 27, Pinkus does not expressly disclose the notification device/method according to claims 21 and 25, wherein the state indicator includes a tail lamp or direction light to be flashed in accordance with the instruction.  However, flashing a tail lamp or direction light to, for example, notify neighboring vehicles an intent to change lanes or direction or slow down or stop is old and well known in the art.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to flash a tail lamp or direction light to indicate a state of the vehicle as doing so is an old and well known customary function performed by drivers of vehicles.  In many cases, it is the law to use a tail lamp or direction light to indicate a state of the vehicle so that neighboring vehicles are made aware of the driver’s intent.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  With regard to claims 19 and 20, none of the prior art discloses or suggests, inter alia, the following subject matter:
A notification device for a first vehicle having a monitor, comprising:
wirelessly receive a packetized signal from a second vehicle, the packetized signal including information on a driving assist mode of the second vehicle, a speed of the second vehicle, and a traveling direction of the second vehicle, wherein the driving assist mode indicates whether the speed of the second vehicle is automatically controlled;
retrieve, from the packetized signal, the information on the driving assist mode of the second vehicle; and
when the driving assist mode indicates that the speed of the second vehicle is automatically controlled, notify, on the monitor of the first vehicle, a vehicle that is automatically controlled is around the first vehicle.

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘012 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992